Exhibit 1 JOINT FILING AGREEMENT In accordance with Rule 13d-1(k) under the Securities Exchange Act of 1934, as amended, each of the undersigned hereby agrees to the joint filing on behalf of each of them of a statement on Schedule 13D (including amendments thereto) with respect to the Common Stock of Pixelworks, Inc., and that this Agreement be included as an Exhibit to such joint filing. Each of the undersigned acknowledges that each shall be responsible for the timely filing of any statement (including amendments) on Schedule 13D, and for the completeness and accuracy of the information concerning him or it contained herein, but shall not be responsible for the completeness and accuracy of the information concerning the other persons making such filings, except to the extent that he or it knows or has reason to believe that such information is inaccurate. Dated: December 29, 2011 [Signature Page Follows] BECKER DRAPKIN MANAGEMENT, L.P. By: BC Advisors, LLC, its general partner By: /s/ Michael S. Grisolia Name: Michael S. Grisolia Title: Attorney-in-Fact BECKER DRAPKIN PARTNERS (QP), L.P. By: Becker Drapkin Management, L.P., its general partner By: BC Advisors, LLC, its general partner By: /s/ Michael S. Grisolia Name: Michael S. Grisolia Title: Attorney-in-Fact BECKER DRAPKIN PARTNERS, L.P. By: Becker Drapkin Management, L.P., its general partner By: BC Advisors, LLC, its general partner By: /s/ Michael S. Grisolia Name: Michael S. Grisolia Title: Attorney-in-Fact BD PARTNERS IV, L.P. By: Becker Drapkin Management, L.P., its general partner By: BC Advisors, LLC, its general partner By: /s/ Michael S. Grisolia Name: Michael S. Grisolia Title: Attorney-in-Fact BC ADVISORS, LLC By: /s/ Michael S. Grisolia Name: Michael S. Grisolia Title: Attorney-in-Fact STEVEN R. BECKER By: /s/ Michael S. Grisolia Name: Michael S. Grisolia Title: Attorney-in-Fact MATTHEW A. DRAPKIN By: /s/ Michael S. Grisolia Name: Michael S. Grisolia Title: Attorney-in-Fact
